Citation Nr: 0727099	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.K.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946 and from February 1948 to November 1950.  He died in 
March 1982.  He was not service-connected for any disability 
at the time of his death.

By letter dated in March 2003, the VA Regional Office (RO) in 
Seattle, Washington informed the appellant that her claim for 
death benefits was denied.  She timely appealed.

In May 2007, the appellant and her daughter testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO; a transcript of that hearing is of record.


FINDING OF FACT

For VA purposes, the appellant and the veteran may be deemed 
to have had a valid marriage, and to have cohabited until the 
veteran's death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In June 2006, a letter was sent to the appellant by the RO, 
with a copy to her representative, in which she was informed 
of the requirements needed to establish entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for purposes of VA death benefits.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  

In the above-noted letter, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her July 2006 RO hearing and her May 2007 hearing before a 
member of the Board.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless, in light of the favorable action taken 
herein.  

Law and Regulations

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse. 38 C.F.R. § 
3.50(b).  

A claimant qualifies as a spouse of the veteran if she was 
validly married to him.  38 C.F.R. § 3.50.  

In determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied. 38 C.F.R. § 3.1(j).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the absence 
of conflicting information, proof of marriage, which meets 
the requirements of § 3.205(a) together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decrees.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 C.F.R. § 
3.52.  If the provisions of 38 C.F.R. § 3.205(a) are 
satisfied as well as those of 38 C.F.R. § 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the veteran will be accepted as 
proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

Analysis

It has been contended, including at the appellant's personal 
hearings in July 2006 and May 2007, that she is the 
"surviving spouse" of the veteran because there is evidence 
on file that she was married to the veteran, and lived with 
him, from April 1977 until his death in March 1982.  
Additionally, it is contended that even though she was 
married briefly to D.R. prior to her marriage to the veteran 
and did not hear that she had been divorced from D.R. until 
1978, her marriage to the veteran was valid because she had 
filed for divorce with the help of the Portland Legal Aid 
Society in Oregon in 1976 and believed that she was divorced 
from her first husband when she married the veteran.

The Board has carefully reviewed the entire record, noting 
that there is no evidence on file that the appellant's first 
husband, D.R., had died prior to her marriage to the veteran 
and no evidence of a divorce or annulment decree for the 
appellant and D.R.  In fact, two attempts by VA to obtain 
information about a possible divorce from the state of 
Nebraska were unsuccessful.  See 38 C.F.R. § 3.205(b).  The 
appellant, however, has reported receiving documentation of 
her divorce from D.R. in 1978, in the form of a divorce 
decree.  She has conceded, under oath, that such document 
reflected that her divorce was final in 1978, after her 
remarriage to the veteran.

The appellant's representative cites the case of Colon v. 
Brown, 9 Vet. App. 104 (1996), to support the appellant's 
claim because she was not aware that there was an impediment 
to her marriage to the veteran.  In Colon, the United States 
Court of Appeals for Veterans Claims determined that in cases 
where there is an impediment to entering into a common-law 
marriage, if the appellant was unaware of the impediment, 
then an otherwise invalid common-law marriage could be deemed 
valid under 38 C.F.R. § 3.205(c).  

The appellant herself has testified under oath that she 
thought there was no impediment to her marriage to the 
veteran because she filed for divorce in 1976 and assumed 
that such had occurred when a year elapsed and she had heard 
nothing.  She testified that at the time of her 1977 marriage 
to the veteran that she believed that her divorce from D.R. 
was final and that when she received the divorce decree in 
1978 "out of the clear blue sky" she felt there was no 
reason to remarry the veteran.  The Board has considered this 
testimony, against the objective record, and finds, resolving 
any reasonable in the appellant's favor, that she did enter 
into the 1977 marriage with the veteran without knowledge of 
the impediment.  

As for the other requirements for a "deemed valid" 
marriage, such marriage occurred more than one year prior to 
the veteran's death and there is no indication whatsoever of 
another claimant entitled to gratuitous VA benefits.  And 
while the veteran reported that he was divorced at the time 
he completed income questionnaires during the several year 
period immediately before his death, there is sufficient 
evidence of record to establish that such was not the case.  
In addition to the appellant's credible testimony at her 
hearings, VA medical records, including the terminal hospital 
summary, as well as the death certificate show that the 
veteran was married.  The appellant authorized the payment of 
burial expenses and paid some of the veteran's last expenses.  
She resided at the same address as the veteran during the 
period in question.  There is sufficient evidence for a 
finding that the appellant and the veteran cohabited 
continuously from the date of the attempted marriage until 
his death.

In sum, the Board finds that the evidence fully supports a 
finding that the appellant is the veteran's surviving spouse 
for the purpose of VA benefits.  In this regard, attention is 
directed to the fact that the appellant filed a claim for 
death benefits in May 1982.  Although the file indicates that 
a notation was made at that time that her income exceeded the 
level permitted for death pension, she was not apprised of 
that determination and, thus, her claim may be construed as 
pending since that time.  The RO appears to have acknowledged 
this fact in the June 2006 letter, which advised her, among 
other things, that her income had been excessive for death 
pension in 1982.  Any additional action required on this 
claim should be taken, in light of the favorable decision 
herein.


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is allowed.



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


